Exhibit 10.1

CREDIT AGREEMENT

Dated as of February 7, 2014

among

ALBEMARLE CORPORATION,

(the “Company”),

CERTAIN OTHER SUBSIDIARIES OF THE COMPANY,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

BNP PARIBAS,

THE BANK OF TOKYO-MITSUBISHI UJF, LTD.,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Co-Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

    6     

1.01

    

Defined Terms.

    6     

1.02

    

Other Interpretive Provisions.

    27     

1.03

    

Accounting Terms.

    28     

1.04

    

Rounding.

    29     

1.05

    

References to Agreements and Laws.

    29     

1.06

    

Times of Day.

    29     

1.07

    

Letter of Credit Amounts.

    29     

1.08

    

Exchange Rates; Currency Equivalents.

    29     

1.09

    

Additional Alternative Currencies.

    30     

1.10

    

Redenomination of Certain Alternative Currencies; Change of Currency.

    30     

1.11

    

Belgium Terms.

    31   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

    32     

2.01

    

Committed Loans.

    32     

2.02

    

Borrowings, Conversions and Continuations of Committed Loans.

    33     

2.03

    

Letters of Credit.

    35     

2.04

    

Swing Line Loans.

    43     

2.05

    

Prepayments.

    45     

2.06

    

Termination or Reduction of Commitments.

    46     

2.07

    

Repayment of Loans.

    47     

2.08

    

Interest.

    47     

2.09

    

Fees.

    47     

2.10

    

Computation of Interest and Fees.

    49     

2.11

    

Evidence of Debt.

    49     

2.12

    

Payments Generally; Administrative Agent’s Clawback.

    50     

2.13

    

Sharing of Payments.

    52     

2.14

    

Designated Borrowers.

    52     

2.15

    

Extension of Maturity Date.

    53     

2.16

    

Cash Collateral.

    55     

2.17

    

Defaulting Lenders.

    56   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

    58     

3.01

    

Taxes.

    58     

3.02

    

Illegality.

    61     

3.03

    

Inability to Determine Rates.

    62     

3.04

    

Increased Cost and Reduced Return; Capital Adequacy.

    63     

3.05

    

Funding Losses.

    64     

3.06

    

Matters Applicable to all Requests for Compensation.

    65     

3.07

    

Survival.

    65   

ARTICLE IV. GUARANTY

    65     

4.01

    

The Guaranty.

    65   



--------------------------------------------------------------------------------

  4.02     

Obligations Unconditional.

    65      4.03     

Reinstatement.

    66      4.04     

Certain Additional Waivers.

    66      4.05     

Remedies.

    66      4.06     

Guarantee of Payment; Continuing Guarantee.

    67    ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     67      5.01
    

Conditions of Initial Credit Extension.

    67      5.02     

Conditions to all Credit Extensions.

    69   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

    70     

6.01

    

Existence, Qualification and Power.

    70     

6.02

    

Authorization; No Contravention.

    70     

6.03

    

Governmental Authorization; Other Consents.

    70     

6.04

    

Binding Effect.

    70     

6.05

    

Financial Statements; No Material Adverse Change.

    70     

6.06

    

Litigation.

    71     

6.07

    

No Default.

    71     

6.08

    

Ownership of Property; Liens.

    71     

6.09

    

Environmental Compliance.

    71     

6.10

    

Insurance.

    72     

6.11

    

Taxes.

    72     

6.12

    

ERISA Compliance.

    72     

6.13

    

Margin Regulations; Investment Company Act.

    73     

6.14

    

Disclosure.

    73     

6.15

    

Compliance with Laws.

    73     

6.16

    

Intellectual Property; Licenses, Etc.

    73     

6.17

    

Subsidiaries.

    74     

6.18

    

Solvency.

    74     

6.19

    

Belgian Borrower.

    74     

6.20

    

OFAC.

    75    ARTICLE VII. AFFIRMATIVE COVENANTS     75      7.01     

Financial Statements.

    75      7.02     

Certificates; Other Information.

    76      7.03     

Notices.

    77      7.04     

Payment of Obligations.

    78      7.05     

Preservation of Existence, Etc.

    78      7.06     

Maintenance of Properties.

    78      7.07     

Maintenance of Insurance.

    78      7.08     

Compliance with Laws.

    78      7.09     

Books and Records.

    79      7.10     

Inspection Rights.

    79      7.11     

Use of Proceeds.

    79    ARTICLE VIII. NEGATIVE COVENANTS     79      8.01     

Liens.

    79   

 

iii



--------------------------------------------------------------------------------

  8.02      Mergers, Dispositions, etc.     81      8.03      Change in Nature
of Business.     82      8.04      Transactions with Affiliates.     82     
8.05      Use of Proceeds.     82      8.06      Financial Covenant.     82     
8.07      Subsidiary Indebtedness.     82      8.08      Sanctions.     83   
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES     83      9.01      Events of
Default.     83      9.02      Remedies Upon Event of Default.     85      9.03
     Application of Funds.     86    ARTICLE X. ADMINISTRATIVE AGENT     86     
10.01      Appointment and Authority.     86      10.02      Rights as a Lender.
    87      10.03      Exculpatory Provisions.     87      10.04      Reliance
by Administrative Agent.     88      10.05      Delegation of Duties.     88   
  10.06      Resignation of Administrative Agent.     88      10.07     
Non-Reliance on Administrative Agent and Other Lenders.     90      10.08     
No Other Duties, Etc.     90      10.09      Administrative Agent May File
Proofs of Claim.     90    ARTICLE XI. MISCELLANEOUS     91      11.01     
Amendments, Etc.     91      11.02      Notices; Effectiveness; Electronic
Communication.     93      11.03      No Waiver; Cumulative Remedies;
Enforcement.     95      11.04      Expenses; Indemnity; Damage Waiver.     95
     11.05      Concerning Joint and Several Liability of the Domestic
Borrowers.     97      11.06      Payments Set Aside.     99      11.07     
Successors and Assigns.     99      11.08      Confidentiality.     104     
11.09      Set-off.     104      11.10      Interest Rate Limitation.     105   
  11.11      Counterparts.     105      11.12      Integration; Effectiveness.  
  105      11.13      Survival of Representations and Warranties.     106     
11.14      Severability.     106      11.15      Tax Forms.     106      11.16
     Replacement of Lenders.     108      11.17      USA PATRIOT Act Notice.    
109      11.18      Governing Law; Jurisdiction; Etc.     109      11.19     
Waiver of Right to Trial by Jury.     110      11.20      Judgment Currency.    
111      11.21      No Advisory or Fiduciary Responsibility.     111      11.22
     Electronic Execution of Assignments and Certain Other Documents.     112   

 

iv



--------------------------------------------------------------------------------

SCHEDULES     2.01      Commitments and Pro Rata Shares     6.09     
Environmental Matters     6.17      Subsidiaries     8.01      Existing Liens  
  11.02      Eurocurrency and Domestic Lending Offices; Notice Addresses  
EXHIBITS     A      Form of Committed Loan Notice     B      Form of Swing Line
Loan Notice     C      Form of Note     D      Form of Compliance Certificate  
  E      Form of Assignment and Assumption     F      Form of Administrative
Questionnaire     G      Designated Borrower Request and Assumption Agreement  
  H      Designated Borrower Notice  

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 7, 2014 among ALBEMARLE
CORPORATION, a Virginia corporation (the “Company”), ALBEMARLE GLOBAL FINANCE
COMPANY SCA, a Belgian partnership limited by shares (“société en commandite par
actions” – “commanditaire vennootschap op aandelen”) (the “Belgian Borrower” and
together with the Company and any other Subsidiary of the Company party hereto
pursuant to Section 2.14, collectively, the “Borrowers”), the Lenders (defined
herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

RECITALS

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

The revolving credit facility and the transactions contemplated hereunder are in
the corporate interests of the Borrowers.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” by any Person means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the assets of, or of a business unit or division of, another Person or at
least a majority of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent of another Person, in
each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.

 

6



--------------------------------------------------------------------------------

“Additional Commitment Lender” has the meaning specified in Section 2.15.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated January 6,
2014 among the Company, the Administrative Agent and MLPFS.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit F or any other form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, for purposes of determining Affiliates of a member of the
Consolidated Group, a Person shall be deemed to be Controlled by another Person
if such other Person possesses, directly or indirectly, power to vote 35% or
more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

“Agent Parties” has the meaning specified in Section 11.02.

“Aggregate Commitments” means the aggregate amount of Commitments of all the
Lenders. The initial amount of the Aggregate Commitment in effect on the Closing
Date is SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000).

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of British Pounds Sterling, Euro, Japanese
Yen, Swiss Francs and Canadian Dollars and each other lawful currency (other
than Dollars) that is freely available and freely transferable and convertible
into Dollars and that is approved in accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Currency” means Dollars or Alternative Currency, as applicable.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.19.

 

7



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing

Level

  

Debt Rating S&P/Moody’s

   Applicable Rate
for Eurocurrency
Rate Loans     Applicable Rate
for Base Rate
Loans     Letter of Credit
Fee     Facility
Fee  

1

  

A-/A3 or better

     0.900 %      0.000 %      0.900 %      0.100 % 

2

  

BBB+/Baa1

     1.000 %      0.000 %      1.000 %      0.125 % 

3

  

BBB/Baa2

     1.100 %      0.100 %      1.100 %      0.150 % 

4

  

BBB-/Baa3

     1.300 %      0.300 %      1.300 %      0.200 % 

5

  

BB+/Ba1 or worse or unrated

     1.500 %      0.500 %      1.500 %      0.250 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that, if there is a split in the Debt Rating of S&P and
Moody’s by a single Pricing Level, then (a) in the case of a split between
Pricing Levels 1, 2, 3 and 4, the higher (better) of such Debt Ratings shall
apply and (b) in the case of a split between Pricing Levels 4 and 5, the lower
(worse) of such Debt Ratings shall apply; provided, however, in the case of a
split in Debt Ratings of more than one Pricing Level, the Pricing Level that is
one level higher than the Pricing Level of the lower Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon Pricing Level 2.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 7.03(c) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

“Applicable Time” means, with respect to any borrowings and payments in
Alternative Currencies, the local times in the place of settlement for such
Alternative Currencies as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, following the
occurrence and during the continuation of an Event of

 

8



--------------------------------------------------------------------------------

Default, shall also include the allocated cost of internal legal counsel and all
expenses and disbursements of internal counsel directly attributable to the
enforcement of the Administrative Agent’s, the L/C Issuer’s or Lenders’ rights
under this Agreement.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment and (d) in the case of any Sale
and Lease Back Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Belgian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowers” means the Company and the Belgian Borrower and, if the conditions of
Section 2.14 are satisfied, any other Designated Borrower, and “Borrower” means
any one of the Borrowers.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“British Pounds Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market;

 

9



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements or payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations, or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) acquires directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Company or
any Person directly or indirectly Controlling the Company; or (b) a majority of
the seats (other than vacant seats) on the board of directors of the Company or
any Person directly or indirectly Controlling the

 

10



--------------------------------------------------------------------------------

Company shall at any time be occupied by persons who were neither (i) nominated
by the management of the Company or by persons who were members of the board of
directors as of the Closing Date or members elected by two thirds of such
members, nor (ii) appointed by directors so nominated.

“Closing Date” means February 7, 2014.

“Commitment” means, as to each Lender, the obligation of such Lender to (a) make
Committed Loans, (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth as such Lender’s
“Commitment” as set forth on Schedule 2.01 or in the Assignment and Assumption
or other documentation delivered pursuant to Section 2.01(b) pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders as
provided herein.

“Committed Loan” has the meaning provided in Section 2.01(a).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period, (iii) the amount of depreciation and amortization expense
for such period, (iv) non-cash expenses for such period (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
payments in any future period), (v) non-cash goodwill impairment charges and
(vi) any non-cash loss attributable to the mark-to-market adjustments in the
valuation of pension liabilities (to the extent the cash impact resulting from
such loss has not been realized) in accordance with Accounting Standards
Codification 715 (ASC 715), minus (c) to the extent included in calculating such
Consolidated Net Income, (i) non-cash income during such period (excluding any
non-cash income to the extent that it represents cash receipts in any future
period) and (ii) any non-cash gains attributable to the mark-to-market
adjustments in the valuation of pension liabilities in accordance with
Accounting Standards Codification 715 (ASC 715), all as determined in accordance
with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

“Consolidated Group” means the Company and its consolidated Subsidiaries as
determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date.

“Consolidated Net Income” means, for any period, for the Consolidated Group, the
sum, without duplication, of (i) net income of the Consolidated Group (excluding
items reported as nonrecurring or unusual in the consolidated financial
statements of the Company and the Consolidated Group and related tax effects)
for that period minus (ii) to the extent included in the amount determined
pursuant to clause (i) above, the income of any Subsidiary to the extent the
payment of such income in the form of a distribution or repayment of any
Indebtedness to the Company or a Subsidiary is not permitted, whether on account
of any Organization Document restriction, any agreement, instrument, deed or
lease or any Law applicable to such Subsidiary, all as determined in accordance
with GAAP.

“Consolidated Net Worth” means, as of any date of determination, consolidated
equity of the Consolidated Group as of that date determined in accordance with
GAAP (excluding, for purposes hereof, changes in the cumulative foreign currency
translation adjustment and any mark to market of a derivative or hedging
instrument (or any other adjustment related thereto) required under FAS 133).

“Contractual Obligation” means, as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding

 

12



--------------------------------------------------------------------------------

(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c)has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each Lender.

“Designated Borrower” means any Borrower designated in accordance with the terms
of Section 2.14.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent

 

13



--------------------------------------------------------------------------------

amount thereof in Dollars as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Domestic Borrower” means any Borrower (other than the Belgian Borrower).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.07(b)(iii)).

“Environmental Laws” means any legally binding and applicable statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or restriction imposed by any federal, state,
local, and foreign Governmental Authority relating to human health and the
natural environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the release or threatened release of
any Hazardous Materials into the natural environment or (d) any contract,
agreement or other consensual arrangement pursuant to which environmental
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent in consultation with the Company, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii) in the case of Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent
in consultation with the Company, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period; and

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than those specified above), the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved pursuant to Section 1.09; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate , at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in consultation with the Company in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Maturity Date” has the meaning specified in Section 2.15.

“Extending Lender” has the meaning specified in Section 2.15.

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

 

15



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations thereunder or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, including any applicable intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction, and a similar rule shall apply with respect to
Belgium.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, including convertible debt
instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

 

16



--------------------------------------------------------------------------------

(c) all contingent obligations and unreimbursed drawings under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments within 91 days following the
Maturity Date;

(g) Guarantees in respect of Funded Debt of another Person; and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the outstanding principal amount of Funded Debt that is the subject of
the Guarantees in the case of Guarantees under clause (g) or, if less, the
amount expressly guaranteed.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board Accounting Standards Codification, consistently applied and as in effect
from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be

 

17



--------------------------------------------------------------------------------

deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranty” means the Guarantee of the Obligations provided by the Company
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“Immaterial Subsidiary” means any Subsidiary of the Company that neither
(a) owns assets with an aggregate book value in excess of $25,000,000 nor
(b) has annual revenues in excess of $25,000,000.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) net obligations under any Swap Contract;

(c) Guarantees in respect of Indebtedness of another Person; and

(d) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (d) or, if
less, the amount expressly guaranteed.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.08.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

18



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Company (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

“Japanese Yen” means the lawful currency of Japan.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in a L/C Borrowing. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

“L/C Obligations” means as of any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit, plus the aggregate amount of all
Unreimbursed Amounts in respect of Letters of Credit, including L/C Borrowings.
For purposes of computing the undrawn amount under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

19



--------------------------------------------------------------------------------

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, any other Person that becomes a Lender in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” means any of the fees described in clause (i) of
Section 2.09(b).

“Letter of Credit Sublimit” means FIFTY MILLION DOLLARS ($50,000,000). The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means Dollars, Euros, Sterling, Swiss Francs and
Japanese Yen, in each case, as long as there is a published LIBOR rate with
respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Designated Borrower
Request and Assumption Agreement, each Issuer Document, the Administrative Agent
Fee Letter and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16.

“Loan Obligations” means Committed Loans, L/C Obligations and Swing Line Loans.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed by any
Governmental Authority on lenders generally in the jurisdiction in which such
Lender is domiciled, subject to regulation or has its Facility Office.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Consolidated Group taken as a
whole; (b) a material impairment of the ability of any Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary; provided, however, that (i) special
purpose Subsidiaries created in connection with any Securitization Transaction
permitted hereunder and (ii) non wholly-owned Subsidiaries shall not constitute
Material Domestic Subsidiaries.

“Maturity Date” means the later of (a) February 7, 2019 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided however that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.10.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and co- book manager, and its successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Extending Lender” has the meaning specified in Section 2.15.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice Date” has the meaning specified in Section 2.15.

“Obligations” means, without duplication, (i) the Loan Obligations and (ii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Borrower arising under any Loan Document or

 

21



--------------------------------------------------------------------------------

otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming a member
of the Consolidated Group as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal Dollar Equivalent thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the Dollar Equivalent of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(d).

“Participant Register” has the meaning specified in Section 11.07(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

22



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 7.02.

“Pro Forma Basis” means, for purposes of determining compliance with the
financial covenant hereunder, that the subject Acquisition or Disposition and
any related incurrence or discharge of Indebtedness shall be deemed to have
occurred as of the first day of the period of four consecutive fiscal quarters
ending as of the end of the most recent fiscal quarter for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof. Further, for purposes of making calculations on a “Pro Forma
Basis” hereunder, (a) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
the subject Acquisition or Disposition shall be included (or in the case of
Dispositions, excluded) to the extent relating to any period prior to the date
of subject transaction, and (b) Indebtedness incurred or, in the case of a
Disposition, discharged in connection with the subject Acquisition or
Disposition shall be deemed to have been incurred or, in the case of a
Disposition, discharged as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period assuming prevailing
interest rates hereunder or excluded based on actual interest accrued in
accordance with GAAP).

“Pro Rata Share” means with respect to each Lender, a fraction (expressed as
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Lender at such time and the denominator of
which is the amount of the Aggregate Commitments at such time; provided that if
the Commitments shall have been terminated pursuant to Section 9.02, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Shares of each Lender is set forth as such on Schedule 2.01. The Pro Rata Shares
shall be subject to adjustment as provided in Section 2.17.

“Public Lender” has the meaning specified in Section 7.02.

“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Register” has the meaning specified in Section 11.07(c).

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than fifty percent (50%) of (a) the Aggregate Commitments or
(b) if the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, Lenders holding in the aggregate more than 50% of the Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided that the Commitment of, and the portion of the Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Borrower, solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary or any assistant secretary of a Borrower and, solely for purposes
of notices given pursuant to Article II, any other officer of the applicable
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Revaluation Date” means each of the following: (a) with respect to any Loan,
each of the following (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Company or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

24



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) that has been or may be entered
into by a member of the Consolidated Group pursuant to which such member of the
Consolidated Group may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, payment intangibles, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment to a special purpose Subsidiary or Affiliate or any other Person.

“Security” means all capital stock, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Solvent” means, with respect to any Person as of a particular date, after
giving full effect to rights of contribution against or reimbursement from other
Persons under applicable Law or any Contractual Obligation, that on such date
(a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability reduced by the amount of any contribution
or indemnity that can reasonably be expected to be received.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the

 

25



--------------------------------------------------------------------------------

foreign exchange computation is made; provided that the Administrative Agent or
the L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or other interests having ordinary voting power for the election of
directors or other governing body (other than shares or interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps, options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, that are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means SEVENTY-FIVE MILLION DOLLARS ($75,000,000). The
Swing Line Sublimit is a part of, and not in addition to, the Aggregate
Commitments.

 

26



--------------------------------------------------------------------------------

“Swiss Francs” means the lawful currency of Switzerland.

“Synthetic Lease” means any synthetic, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Taxing Jurisdiction” has the meaning specified in Section 3.01(a).

“Threshold Amount” means ONE HUNDRED MILLION DOLLARS ($100,000,000).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recently completed
actuarial valuation report for that Pension Plan in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

  1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears unless otherwise expressly referenced.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

27



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

  1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Funded Debt of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded. For purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat operating
leases in a manner consistent with their current treatment under GAAP as in
effect on the Closing Date, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.

(b) At the Company’s election, determinations of compliance with the financial
covenant hereunder may be made on a Pro Forma Basis with respect to one or more
Acquisitions, Dispositions of all of the equity interests of, or all or
substantially all of the assets of, a Subsidiary or any Disposition of a line of
business or a division of a Borrower or a Subsidiary, in each case, consummated
after the Closing Date; provided that with respect to any such Acquisition or
Disposition (i) the Company must elect to treat such Acquisition or Disposition
on a Pro Forma Basis on or before the delivery of the Compliance Certificate
relating to the first fiscal quarter period ending after the date of such
Acquisition or Disposition, (ii) the Company must indicate such election on such
Compliance Certificate and (iii) such election shall be irrevocable. Absent the
Company’s election to treat an Acquisition or Disposition on a Pro Forma Basis
in accordance with this subsection (b), determinations of compliance with the
financial covenant hereunder shall not be made on a Pro Forma Basis with respect
to such Acquisition or Disposition.

(c) The Company will provide a written summary of material changes in GAAP
affecting the financial reporting of the Company or in the consistent
application thereof by the Company with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

28



--------------------------------------------------------------------------------

  1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

  1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

  1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to New York time (Eastern daylight or standard, as applicable).

 

  1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

  1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Company hereunder
or calculating the financial covenant hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, the conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is

 

29



--------------------------------------------------------------------------------

denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

 

  1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders obligated to make Credit Extensions in such currency; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
12:00 noon twelve Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent, and in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 12:00 noon ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans of the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Rate is available to be used for such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency for purposes of any Committed
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency for purposes
of any Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify the Company.
Upon any Lender’s refusal to make Committed Loans in the additional requested
currency, the Company may replace such Lender in accordance with Section 11.16.

 

  1.10 Redenomination of Certain Alternative Currencies; Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful

 

30



--------------------------------------------------------------------------------

currency after the date hereof shall be redenominated into Euro at the time of
such adoption. If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that, if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

  1.11 Belgium Terms.

In this Agreement, where it relates to the Belgian Borrower, a reference to:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer shall be
deemed to include any curator / curateur, vereffenaar / liquidateur, voorlopig
bewindvoerder / administrateur provisoire, gerechtelijk deskundige / expert
judiciaire gerechtsmandataris / mandataire de justice and sekwester / séquestre;

(b) a Person being unable to pay its debts is that Person being in a state of
cessation of payments (staking van betaling / cessation de paiements);

(c) an insolvency shall be deemed to include a gerechtelijke reorganisatie /
réorganisation judiciaire, faillissement / faillite and any other concurrence
between creditors (samenloop van schuldeisers / concours des créanciers);

(d) a moratorium or composition shall be deemed to include any gerechtelijke
reorganisatie / réorganisation judiciaire; winding up, administration,
liquidation or dissolution includes any vereffening / liquidation, ontbinding /
dissolution, faillissement / faillite and sluiting van een onderneming /
fermeture d’enterprise;

(e) an assignment or similar arrangement with any creditor shall be deemed to
include a minnelijk akkoord met alle schuldeisers/ accord amiable avec tous les
créanciers;

(f) an attachment, sequestration, distress, execution or analogous events shall
be deemed to include any uitvoerend beslag / saisie exécutoire and bewarend
beslag / saisie conservatoire;

(g) a security interest or security shall be deemed to include any mortgage
(hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right

 

31



--------------------------------------------------------------------------------

(eigendomsvoorbehoud / réserve de propriété), any security in rem (zakelijke
zekerheid / sûreté réelle) and any transfer by way of security (overdracht ten
titel van zekerheid / transfert à titre de garantie) and, in general, any right
in rem created for the purpose of granting security and any promise or mandate
to create any of the security interest mentioned above;

(h) a company organized under the laws of Belgium shall be deemed to include any
company which has its main establishment (voornaamste vestiging / établissement
principal) in Belgium;

(i) a subsidiary shall be deemed to include a dochtervennootschap / filiale as
defined in Article 6 of the Belgian Company Code.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

  2.01 Committed Loans.

(a) Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan a “Committed Loan”) to the
Borrowers in Dollars or Alternative Currencies from time to time on any Business
Day; provided that after giving effect to any such Committed Loan, (i) with
regard to the Lenders collectively, the aggregate principal amount of Loan
Obligations shall not exceed the Aggregate Commitments and (ii) with regard to
each Lender individually, such Lender’s Pro Rata Share of the Loan Obligations
shall not exceed its respective Commitment. Committed Loans may consist of Base
Rate Loans, Eurocurrency Rate Loans, or a combination thereof, as the Company
may request, and may be repaid and reborrowed in accordance with the provisions
hereof.

(b) Increases of the Aggregate Commitments. The Company shall have the right,
upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent but without the consent of the Required Lenders, to
increase the Aggregate Commitments by up to $250,000,000 in the aggregate in up
to five (5) increases, at any time and from time to time after the Closing Date,
subject, however, in any such case, to satisfaction of the following conditions
precedent:

(i) the Aggregate Commitments shall not exceed $1,000,000,000 without the
consent of the Required Lenders;

(ii) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.01(b), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01;

 

32



--------------------------------------------------------------------------------

(iv) such increase shall be in a minimum amount of $10,000,000 (or such lesser
amount as agreed upon by the Company and the Administrative Agent) and in
integral multiples of $1,000,000 in excess thereof;

(v) the Administrative Agent shall have received (A) additional commitments in a
corresponding amount of such requested increase from either existing Lenders
and/or one or more other institutions that qualify as an Eligible Assignee (it
being understood and agreed that no existing Lender shall be required to provide
an additional commitment unless it agrees to do so in its sole discretion) and
(B) documentation from each institution providing an additional commitment
evidencing their commitment and their obligations under this Agreement in form
and substance reasonably acceptable to the Administrative Agent;

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrowers) it may reasonably
request relating to the corporate or other necessary authority for and the
validity of such increase in the Aggregate Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

(vii) such requested increase shall become effective on a date agreed by the
Company and the Administrative Agent, and the Administrative Agent shall
promptly notify the Lenders of such effective date; and

(viii) if any Committed Loans are outstanding at the time of the increase in the
Aggregate Commitments, each Borrower shall, if applicable, prepay one or more of
such Borrower’s existing Committed Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Commitments, each Lender will hold its pro rata share
(based on its Pro Rata Share of the increased Aggregate Commitments) of
outstanding Committed Loans.

 

  2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Committed Loans as the same Type shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three Business Days prior to
the requested date of any Committed Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of Special Notice Currency)
prior to the requested date of any Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) one Business Day prior to the requested date of any Committed
Borrowing of Base Rate Loans. Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Committed Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether a
Committed Borrowing, a conversion of

 

33



--------------------------------------------------------------------------------

Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans is being requested, (ii) the requested date of the Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) if applicable, the
Alternative Currency requested with respect thereto and (vii) the applicable
Borrower. If a Borrower fails to specify a Type of Committed Loan in a Committed
Loan Notice or if a Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans on the last day of the Interest Period
applicable thereto; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. No Committed Loan may be
converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by a Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in an Alternative Currency, in each
case as described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the Applicable Currency not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan
denominated in Alternative Currency, in each case on the Business Day specified
in the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, however, that if, on the date of a Committed Borrowing in Dollars,
there are L/C Borrowings outstanding, then the proceeds of such Committed
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that (i) any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted to Base Rate Loans on the last day of the
then applicable Interest Period and (ii) any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid on the
last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company or the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency

 

34



--------------------------------------------------------------------------------

Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

  2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Letter of Credit Commitment. Subject to the terms and conditions set forth
herein,

(A) the L/C Issuer agrees, in reliance upon the agreements of the other Lenders
set forth herein, (1) on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars or Alternative Currencies for the account of a Borrower or any of its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with the provisions hereof, and (2) to honor drafts under Letters
of Credit, and

(B) the Lenders severally agree to participate in the Letters of Credit as
provided herein;

provided that (x) the aggregate principal amount of L/C Obligations shall not
exceed the Letter of Credit Sublimit, (x) with regard to the Lenders
collectively, the aggregate principal amount of Loan Obligations shall not
exceed the Aggregate Commitments and (y) with regard to each Lender
individually, such Lender’s Pro Rata Share of the Loan Obligations shall not
exceed its respective Commitment. Subject to the terms and conditions hereof,
the Borrowers’ ability to obtain Letters of Credit shall be fully revolving and
accordingly a Borrower may obtain Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;

 

35



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is in an initial amount less than $25,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Lenders have approved such
expiry date.

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) The L/C Issuer shall not issue or amend any Letter of Credit if (A) one or
more applicable conditions contained in Article V shall not then be satisfied
and the L/C Issuer shall have received written notice thereof from any Lender,
the Administrative Agent or any Borrower on or prior to the Business Day prior
to the requested date of issuance or amendment of such Letter of Credit, or
(B) the Commitments have been terminated pursuant to Section 9.02.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in

 

36



--------------------------------------------------------------------------------

Article X with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or the applicable Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company or such Borrower. Such Letter of Credit Application may be sent
by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means reasonably acceptable to the L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon at least three Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company or the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and

 

37



--------------------------------------------------------------------------------

unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

(iii) If the Company or the applicable Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Company or the
applicable Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would not otherwise
have an obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the applicable Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the applicable Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 12:00 noon
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor

 

38



--------------------------------------------------------------------------------

Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by a
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, such Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If a Borrower fails to
so reimburse the L/C Issuer by the Honor Date, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the applicable Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Committed Loan that is a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans for any reason, the applicable Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

39



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, (C) any other occurrence, event or condition, whether or not similar to
any of the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Company of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of a Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will promptly distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

40



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of such Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice such Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower.

 

41



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company and the applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company and the applicable Borrower hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the applicable Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the applicable Borrower that such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to any Borrower for, and the L/C
Issuer’s rights and remedies against any Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any Law, order,

 

42



--------------------------------------------------------------------------------

or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.

(h) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrowers’ business derives substantial benefits from the
businesses of such Subsidiaries.

 

  2.04 Swing Line Loans.

(a) Swing Line Loans. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make revolving loans (the “Swing Line Loans”
) to the Domestic Borrowers in Dollars on any Business Day during the
Availability Period; provided that (i) the aggregate principal amount of Swing
Line Loans shall not exceed the Swing Line Sublimit, (ii) with regard to the
Lenders collectively, the aggregate principal amount of Loan Obligations shall
not exceed the Aggregate Commitments, (iii) with regard to each Lender
individually, such Lender’s Pro Rata Share of the Loan Obligations shall not
exceed its respective Commitment and (iv) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Swing Line Loans
shall be comprised solely of Base Rate Loans, and may be repaid and reborrowed
in accordance with the provisions hereof. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a participation
interest in such Swing Line Loan in an amount equal to its Pro Rata Share
thereof.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and a multiple of $100,000 in excess thereof,
(ii) the requested borrowing date, which shall be a Business Day and (iii) the
applicable Domestic Borrower. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the

 

43



--------------------------------------------------------------------------------

Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 12:00 noon on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Committed Loan that is a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, and without
regard to the unutilized portion of the Aggregate Commitments or the conditions
set forth in Section 5.02. The Swing Line Lender shall furnish the Company with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Committed
Loan that is a Base Rate Loan to the applicable Domestic Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Committed Loans that are Base Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

44



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans, in each case, pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) the conditions set forth in
Section 5.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Domestic
Borrowers to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Domestic Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans made to it directly to the Swing Line Lender.

 

  2.05 Prepayments.

(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 12:00 noon (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five Business Days

 

45



--------------------------------------------------------------------------------

in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, and the Type(s) of Committed Loans to be
prepaid (provided that (y) if the Company does not specify the Committed Loans
to which such prepayment is to be applied, such prepayment shall be applied pro
rata to all Committed Loans outstanding on the date thereof and (z) if
Eurocurrency Rate Loans are to be prepaid, the Company shall specify the
Interest Period(s) of such Loans). The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Subject to Section 2.17, each such prepayment shall be applied
to the applicable Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares thereof.

(b) Each Domestic Borrower may, upon notice from the Company to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the applicable Domestic Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If the Administrative Agent notifies the Company that the Dollar Equivalent
of the outstanding principal amount of Loan Obligations shall be in excess of
the Aggregate Commitments, each Borrower shall, within two Business Days, make
prepayment on or provide Cash Collateral in respect of such Borrower’s Loan
Obligations in an amount sufficient to eliminate the difference. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request additional Cash Collateral be provided
in order to protect against the results of further exchange rate fluctuations.

 

  2.06 Termination or Reduction of Commitments.

The Company may, upon notice from the Company to the Administrative Agent,
terminate the Aggregate Commitments or permanently reduce the Aggregate
Commitments to an amount not less than the Outstanding Amount of the Loan
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share thereof. All facility fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

46



--------------------------------------------------------------------------------

  2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to such Borrower outstanding on such
date.

(b) Each Domestic Borrower shall repay each Swing Line Loan made to such
Domestic Borrower on the Maturity Date.

 

  2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of (A) the Base Rate plus (B) the Applicable Rate; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of (A) the Base
Rate plus (B) the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower shall pay interest on the principal amount of all of its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto by the applicable Borrower and at such other
times as may be specified herein. Interest hereunder shall be due and payable by
the applicable Borrower in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

  2.09 Fees.

(a) Facility Fees. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee in
Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loan Obligations),

 

47



--------------------------------------------------------------------------------

regardless of usage, subject to adjustment as provided in Section 2.17. Such
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Loan Obligations remain outstanding), including at any
time during which one or more of the conditions in Article V is not met.

The facility fees set forth in this Section 2.09(a) shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Letter of Credit Fees.

(i) Each Borrower shall pay to the Administrative Agent for the account of each
Lender, in Dollars, in accordance with its Pro Rata Share a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued on behalf of such
Borrower, equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit, subject to
adjustment as provided in Section 2.17. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be shall be computed on a quarterly basis in arrears and shall
be due and payable on the last Business Day of each March, June, September and
December (commencing with the first such date to occur after the issuance of
such Letter of Credit) and on the Letter of Credit Expiration Date. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(ii) Each Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (A) with respect to each commercial Letter of Credit
issued on behalf of such Borrower, at the rate per annum specified in the
Administrative Agent Fee Letter, computed on the Dollar Equivalent of the amount
of such Letter of Credit, and payable upon the issuance thereof, (B) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at the rate per annum specified in the Administrative
Agent Fee Letter, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (C) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Administrative Agent Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

48



--------------------------------------------------------------------------------

(c) Other Fees.

(i) The Company shall pay to the Administrative Agent for its own account an
annual administrative fee in an amount and at the times set forth in the
Administrative Agent Fee Letter. Such fee shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

  2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

  2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained

 

49



--------------------------------------------------------------------------------

by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

  2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base

 

50



--------------------------------------------------------------------------------

Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

51



--------------------------------------------------------------------------------

  2.13 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

  2.14 Designated Borrowers.

(a) Effective on the Closing Date, the Company hereby designates the Belgian
Borrower as a Designated Borrower. Thereafter the Company may at any time, upon
not less than 10 Business Days’ notice from the Company to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), designate any one or more Material Domestic Subsidiaries
of the Company (an “Applicant Borrower”) as a Designated Borrower to receive
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion,
information necessary for each Lender to comply with “know your customer”
regulations and Notes signed by such new Borrowers to the extent any Lenders so

 

52



--------------------------------------------------------------------------------

require. If the Administrative Agent agrees that an Applicant Borrower shall
have satisfied all of the requirements of this Section 2.14 and, therefore, be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Request for Credit Extension may be
submitted by or on behalf of such Designated Borrower until the date three
Business Days after such effective date.

(b) The Obligations of the Domestic Borrowers shall be joint and several in
nature as more specifically addressed in Section 11.05.

(c) Each Designated Borrower hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) in the case of the Domestic Borrowers
only, the receipt of the proceeds of any Loans made by the Lenders, to any such
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Borrower. The Belgian Borrower agrees, and hereby undertakes, to ratify and to
confirm each decision taken or action performed by the Company on its behalf as
its agent in the exercise or purported exercise of the powers granted pursuant
to this Section 2.14(c), to the extent such ratification and confirmation is
necessary under Belgian law to ensure the validity and the binding character
vis-à-vis the Belgian Borrower of the decision or action concerned.

(d) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate any
Designated Borrower’s status as a Designated Borrower, provided that there are
no outstanding Loans or L/C Obligations payable by such Designated Borrower or
other amounts payable by such Designated Borrower on account of any Credit
Extensions made to it, as of the effective date of such termination (unless such
Loans and other Obligations have been assumed by another Borrower). The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(e) Notwithstanding anything to the contrary herein, (i) as of the Closing Date,
the only Borrowers were the Company and the Belgian Borrower, (iii) no other
Persons may become a Borrower except in accordance with this Section 2.14 and
(iv) only wholly-owned Material Domestic Subsidiaries of the Company may
hereafter become Designated Borrowers.

 

  2.15 Extension of Maturity Date.

(a) Requests for Extension. Twice during the term of this Agreement (but not
more than one time in any twelve month period), the Company may, by notice to
the Administrative

 

53



--------------------------------------------------------------------------------

Agent (who shall promptly notify the Lenders) request that each Lender extend
such Lender’s Maturity Date for an additional year from the Maturity Date then
in effect hereunder (the “Existing Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than 15
days after receipt of the Company’s request pursuant to subsection (a) above
(the “Notice Date”), advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 10 days after the Notice Date (or, if such date is not a Business Day, on
the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 11.16; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption (or other
agreement satisfactory to the Company and the Administrative Agent) pursuant to
which such Additional Commitment Lender shall undertake a Commitment (and, if
any such Additional Commitment Lender is already a Lender, its Commitment shall
be in addition to such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate principal amount of the
Commitments in effect immediately prior to the Existing Maturity Date, then the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Borrower dated as of the Existing Maturity Date (in sufficient copies
for each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such extension
and (ii) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Existing Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01, and (B) no Default exists. In addition, on
the Maturity Date of each Non-Extending Lender, each Borrower shall prepay such
Borrower’s

 

54



--------------------------------------------------------------------------------

outstanding Obligations owing to the Non-Extending Lenders on such date in full
(and pay any additional amounts required pursuant to Section 3.05) and shall
make such other payments to the other Lenders to the extent necessary to keep
outstanding Committed Loans and other appropriate Obligations ratable with any
revised Pro Rata Shares of the respective Lenders effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

  2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the applicable Borrower
shall be required to provide Cash Collateral pursuant to Section 9.02(c) or
(iv) there shall exist a Defaulting Lender, the applicable Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the applicable Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
applicable Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

55



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.07(b)(vi))) or (ii) the good faith
determination of the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may mutually agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

  2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees (to the
extent required to be paid by the Borrowers under Section 2.17(a)(iii)) or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.09), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.16; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has

 

56



--------------------------------------------------------------------------------

not fully funded its appropriate share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Committed Loans funded by it, and (2) its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such non-Defaulting Lender pursuant to clause
(a)(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Amount of such non-Defaulting Lender’s Committed Loans and
such non-Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans at such time to exceed such non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim

 

57



--------------------------------------------------------------------------------

of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Committed Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

(a) Except as otherwise expressly provided herein, any and all payments by or on
behalf of the respective Borrowers to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding (i) in the case of the
Administrative Agent and each Lender, any and all present and future taxes
imposed on or measured by its income or gross receipts, and franchise taxes
imposed on it, by a jurisdiction (the “Taxing Jurisdiction”) as a result of
(A) the Administrative Agent or such Lender, as the case may be, being organized
under the Laws of or maintaining a lending office in the Taxing Jurisdiction or
(B) the Administrative Agent or such Lender, as the case may be, booking Loans
made by it in the Taxing Jurisdiction, (ii) in the case of a Foreign Lender, any
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, that are (A) imposed
by the United States with respect to the Committed Loans, the Swing Line Loan
and the L/C Obligations on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or (B) attributable to such Foreign Lender’s failure or
inability (other than as a result of a

 

58



--------------------------------------------------------------------------------

Change in Law) to comply with Section 11.15, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, pursuant to this Section 3.01 and (iii) any
U.S. federal withholding taxes imposed under FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities with respect thereto being hereinafter referred to as
“Taxes” and all such excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities with respect
thereto being hereinafter referred to as “Excluded Taxes”). If any Borrower or
the Administrative Agent shall be required by the Internal Revenue Code to
deduct any taxes from or in respect of any sum payable under any Loan Document
to the Administrative Agent or any Lender, (i) to the extent that the deduction
is made on account of Taxes, the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions for Taxes been made, (ii) the Administrative Agent shall make such
deductions, and (iii) the Administrative Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws. If any Borrower or the Administrative Agent shall be
required by any applicable Laws other than the Internal Revenue Code to deduct
any taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, then (i) such Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions,
(ii) such Borrower or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
taxation authority in accordance with such Laws, and (iii) to the extent that
the withholding or deduction is made on account of Taxes, the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) In addition, each Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from the execution, delivery, performance (other than
payment of amounts owing under the Loan Documents), enforcement or registration
of, or otherwise similarly with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) (i) Each Borrower agrees to indemnify the Administrative Agent and each
Lender for (x) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender and (y) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (c) shall be made within
sixty days after the date the Lender or the Administrative Agent makes a written
demand therefor; provided, however, that notwithstanding any other provision of
this Section 3.01, if the Administrative Agent or any Lender requests
indemnification or compensation for Taxes or Other Taxes pursuant to this
Section 3.01 more than 120 days after the earlier of (i) the date on which the
Administrative Agent or such Lender, as the case may be, makes payment of such
Taxes or Other Taxes, and (ii) the date on which the appropriate Governmental
Authority makes

 

59



--------------------------------------------------------------------------------

written demand on the Administrative Agent or such Lender, as the case may be,
for payment of such Taxes or Other Taxes, then the applicable Borrower shall not
be obligated to indemnify or reimburse the Administrative Agent or such Lender,
as the case may be, for such Taxes or Other Taxes. Each Borrower shall, and does
hereby indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below; provided, however, that no Borrower shall
have any obligation to indemnify any party hereunder for Taxes, Other Taxes or
any other liability that arises from such party’s own gross negligence or
willful misconduct. To the extent that a Borrower pays an amount to the
Administrative Agent pursuant to the preceding sentence (a “Back-Up Indemnity
Payment”), then upon request of the Company, the Administrative Agent shall use
commercially reasonable efforts to exercise its set-off rights described in the
last sentence of clause (c)(ii) below (on behalf of itself or the Borrowers) to
collect the applicable Back-Up Indemnity Payment amount from the applicable
Lender or L/C Issuer and shall pay the amount so collected to the Company net of
any reasonable expenses incurred by the Administrative Agent in its efforts to
collect (through set-off or otherwise) from such Lender or L/C Issuer with
respect to clause (c)(ii), below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Taxes attributable to such Lender (but only to
the extent that any Borrower has not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Borrowers to do
so) and (y) the Administrative Agent and the Borrowers, as applicable, against
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent or a Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a taxation authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Borrower, as the case may be, the original or a
certified copy of a receipt issued by such taxation authority evidencing such
payment, a copy of any return required by Laws to report such payment or other
evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.

(e) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
L/C Issuer determines, in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by a Borrower or with respect
to which a Borrower has paid additional amounts pursuant to this Section 3.01,
it shall pay an amount equal to such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the

 

60



--------------------------------------------------------------------------------

L/C Issuer and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
applicable Borrower, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

(f) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

  3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the Eurocurrency Rate in the Applicable Currency, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any Applicable Currency
in the applicable interbank market, then, on notice thereof by such Lender to
the Company through the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the Applicable Currency or, in
the case of Eurocurrency Rate Loans denominated in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans in the Applicable Currency shall be suspended
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without utilization of the
Eurocurrency Rate component of the Base Rate, in each case, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Eurocurrency Rate Loans are
denominated in Dollars, convert all of such Lender’s Eurocurrency Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without utilization of the Eurocurrency Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender. If such Lender does not designate a different Lending Office to
avoid the need for such notice, the Company may replace such Lender in
accordance with Section 11.16.

 

61



--------------------------------------------------------------------------------

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Credit Extension in accordance with
the terms of this Agreement; provided, however, if any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to issue,
make, maintain, fund or any interest rate with respect to any Credit Extension
to any Borrower who is organized under the laws of a jurisdiction other than the
United States, a State thereof or the District of Columbia then, on notice
thereof by such Lender to the Company through the Administrative Agent, and
until such notice by such Lender is revoked, any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended. Upon receipt of such notice, the Loan Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality.

 

  3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) the Administrative Agent
determines that (A) deposits in the Applicable Currency are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for the Interest Period with respect to a Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly notify the
Company and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the Applicable Currency shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing, conversion
or continuation of Eurocurrency Rate Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods)or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 

62



--------------------------------------------------------------------------------

  3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender or the L/C Issuer determines that as a result of any Change in
Law, there shall be any increase in the cost to such Lender or the L/C Issuer of
agreeing to make or making, funding or maintaining Loans the interest on which
is determined by reference to the Eurocurrency Rate or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender or the L/C Issuer in connection with any
of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes, Other Taxes and
Excluded Taxes (as to which Section 3.01 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender or the L/C Issuer is organized or
has its Lending Office, and (iii) reserve requirements utilized, as to
Eurocurrency Rate Loans, as contemplated by Section 3.04(e)), then from time to
time upon demand of such Lender or the L/C Issuer (with a copy of such demand to
the Administrative Agent), the Borrowers shall pay to such Lender or the L/C
Issuer such additional amounts as will compensate such Lender or the L/C Issuer
for such increased cost or reduction; provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to this Section 3.04
for any additional amounts incurred more than 90 days prior to the date that
such Lender or the L/C Issuer notifies the Borrowers of the Change in Law giving
rise to such additional amounts and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor; provided that, if the Change in Law
giving rise to such additional amounts is retroactive, then such 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender or the L/C Issuer determines that any Change in Law has the
effect of reducing the rate of return on the capital of such Lender or the L/C
Issuer or any corporation controlling such Lender or the L/C Issuer as a
consequence of such Lender’s or the L/C Issuer’s obligations hereunder (taking
into consideration its policies with respect to capital adequacy and such
Lender’s or the L/C Issuer’s desired return on capital), then from time to time
upon demand of such Lender or the L/C Issuer (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender or the L/C Issuer
such additional amounts as will compensate such Lender or the L/C Issuer for
such reduction; provided that each such Lender or the L/C Issuer shall make
demand for compensation hereunder no later than ninety days after becoming aware
of such effect.

(c) If any Lender or the L/C Issuer incurs any Mandatory Costs attributable to
the Obligations, then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such Mandatory Costs. Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

(d) Notwithstanding anything to the contrary in this Section 3.04, no Borrower
shall be required to pay to any Lender or the L/C Issuer additional amounts
under this Section 3.04 for Taxes, Other Taxes and Excluded Taxes (Section 3.01
shall govern the obligation of the Borrowers to pay additional amounts for
Taxes, Other Taxes and Excluded Taxes).

(e) The Company shall pay (or cause the applicable Designated Borrower to pay)
to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to

 

63



--------------------------------------------------------------------------------

liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

 

  3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense (excluding the loss of the Applicable Rate) incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company or the applicable
Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay (or shall cause the applicable Borrower to pay) any
reasonable customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the applicable offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

 

64



--------------------------------------------------------------------------------

  3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Company may replace such Lender in accordance with Section 11.16.

 

  3.07 Survival.

The obligations of each Borrower under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV.

GUARANTY

 

  4.01 The Guaranty.

The Company hereby guarantees to each Lender, the L/C Issuer and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Company hereby further agrees that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

  4.02 Obligations Unconditional.

The obligations of the Company under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances. The Company agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any Borrower for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of the Company hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

65



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent, the L/C
Issuer or any Lender or Lenders as security for any of the Obligations shall
fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Company)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of the Company).

With respect to its obligations hereunder, the Company hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent, the L/C Issuer or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

  4.03 Reinstatement.

The obligations of the Company under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and the Company agrees that it will indemnify
the Administrative Agent, the L/C Issuer and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees and expenses
of counsel) incurred by the Administrative Agent, the L/C Issuer or such Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

 

  4.04 Certain Additional Waivers.

The Company agrees that it shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.02.

 

  4.05 Remedies.

The Company agrees that, to the fullest extent permitted by law, as between the
Company, on the one hand, and the Administrative Agent, the L/C Issuer and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition

 

66



--------------------------------------------------------------------------------

preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Company for
purposes of Section 4.01.

 

  4.06 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

  5.01 Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement by the Administrative Agent, each
Lender and each Borrower;

(ii) Notes executed by the Borrowers in favor of each Lender requesting a Note;

(iii) copies of the Organization Documents of each Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable or unless otherwise approved by the Administrative Agent, and
certified by a secretary or assistant secretary of such Borrower to be true and
correct as of the Closing Date; in respect of the Belgian Borrower, (A) copy of
the deed of incorporation (oprichtingsakte/acte de constitution), (B) copy of
the latest consolidated articles of association (gecoördineerde statuten/statuts
coordonnés), (C) copy of the share register, (D) a non-bankruptcy extract
(attest van niet-faling/certificat de non-faillite) issued by the clerk’s office
of the relevant Commercial Court and dated not earlier than 3 days prior to the
Closing Date or, if relevant, the date of accession, (E) an extract from the
Crossroad Bank for Enterprises dated not earlier than 3 days prior to the
Closing Date or, if relevant, the date of accession and (F) evidence that an
extract of the resolution delivered pursuant to Section 5.01(a)(iv) has been
filed with the clerk of the relevant Commercial Court, in accordance with
Article 556 of the Belgian Company Code.

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each

 

67



--------------------------------------------------------------------------------

Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such
Borrower is a party; in respect of the Belgian Borrower, resolutions of the
board of directors or, as the case may be, the board of managers, (A) approving
the terms of, and the transactions contemplated by the Loan Documents and
resolving that it will enter into, execute and perform the Loan Documents to
which it is a party, (B) authorising a specific person or persons to execute the
Loan Documents to which it is a party on its behalf, (C) authorising a specific
person or persons, on its behalf, to sign and/or despatch all documents and
notices to be signed and/or despatched by it under or in connection with the
Loan Documents to which it is a party, (D) appointing and/or confirming the
appointment of the Company as its agent and any process agents required pursuant
to the terms of the Loan Documents, and (E) stating that the entering into and
execution of the Loan Documents is in its corporate benefit and in conformity
with its corporate purpose; in respect of the Belgian Borrower which is a
“commanditaire vennootschap op aandelen (CVA) / société en commandite par
actions (SCA)”, resolutions of its shareholders’ meeting, or written resolutions
of all its shareholders, approving the change of control provisions in the Loan
Documents, to which the Belgian Borrower is a party, including without
limitation, Section 8.02;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Borrower is duly organized or formed, and that
each of the Borrowers is validly existing, in good standing and qualified to
engage in business in its state of organization or formation;

(vi) favorable opinions of Kelley Drye & Warren LLP and Hunton & Williams LLP,
counsel to the Borrowers, addressed to the Administrative Agent and each Lender,
dated as of the Closing Date, and in form and substance reasonably satisfactory
to the Administrative Agent;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 5.01(c) and 5.02(a) and (b) have
been satisfied and (B) the current Debt Ratings;

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Since December 31, 2012, there shall not have occurred a material adverse
change in the operations, business, properties, liabilities (actual or
contingent) or financial condition of the Company or the Consolidated Group
taken as a whole.

(d) The Company shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

68



--------------------------------------------------------------------------------

  5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Committed Loans as the same Type) is
subject to the following conditions precedent:

(a) The representations and warranties of the Company and each other Borrower
contained in Article VI (excluding the representation and warranty contained in
subsection (c) of Section 6.05) or any other Loan Document, or that are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent financial statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

69



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

  6.01 Existence, Qualification and Power.

Each Borrower (a) is a corporation, partnership, limited liability company or
Belgian partnership limited by shares (“société en commandite par actions” –
“commanditaire vennootschap op aandelen”) duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

  6.02 Authorization; No Contravention.

The execution, delivery and performance by each Borrower of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in each case referred to in clause (b) or (c), to the extent that it would not
reasonably be expected to have a Material Adverse Effect.

 

  6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Document,
except for those the failure to obtain, occur or make would not reasonably be
expected to have a Material Adverse Effect.

 

  6.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Borrower that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Borrower that
is party thereto, enforceable against each such Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer or
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

  6.05 Financial Statements; No Material Adverse Change.

(a) The audited consolidated balance sheet of the Consolidated Group for the
fiscal year ended December 31, 2012, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group in all material respects as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material

 

70



--------------------------------------------------------------------------------

indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, which are required to be shown thereon in
accordance with GAAP.

(b) The unaudited consolidated financial statements of the Consolidated Group
for the fiscal quarter ended September 30, 2013, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Group in all material
respects as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, which are required to be shown thereon in
accordance with GAAP.

(c) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or would be reasonably be
expected to have a Material Adverse Effect.

 

  6.06 Litigation.

There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrowers, threatened (and reasonably likely to be commenced) against or
affecting any member of the Consolidated Group or any property or rights of the
Consolidated Group as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, would individually or in the
aggregate result in a Material Adverse Effect.

 

  6.07 No Default.

(a) Neither the Company nor any Subsidiary is in default under or with respect
to any Contractual Obligation that would reasonably be expected to have a
Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

  6.08 Ownership of Property; Liens.

Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Consolidated Group is subject to no Liens,
other than Liens permitted by Section 8.01.

 

  6.09 Environmental Compliance.

Except as set forth in Schedule 6.09, (a) the Consolidated Group is in
compliance in all material respects with all applicable Environmental Laws,
except where the failure to do so would not be reasonably likely, individually
or in the aggregate, to result in a Material Adverse Effect; (b) no member

 

71



--------------------------------------------------------------------------------

of the Consolidated Group has received written notice of any failure to comply
with applicable Environmental Laws, which non-compliance neither has been or is
being remedied, nor is being contested in good faith by such member of the
Consolidated Group, nor is the subject of such member’s good faith efforts to
achieve compliance, except notices for which non-compliance would not be
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect; (c) the Consolidated Group’s facilities do not manage any
Hazardous Materials in violation in any applicable Environmental Law, except
where such violation would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; and (d) the Company is aware
of no events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that would be reasonably likely to
result in a Material Adverse Effect.

 

  6.10 Insurance.

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or its Subsidiaries operate.

 

  6.11 Taxes.

Each member of the Consolidated Group has filed all federal, state and other tax
returns and reports required to be filed by such member, and has paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon such member or its properties, income or assets otherwise
due and payable, except (a) those that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (b) those that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

  6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Company and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Other than as would not reasonably be expected to result in liability in
excess of $15,000,000, (i) no ERISA Event has occurred or is reasonably expected
to occur, (ii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability

 

72



--------------------------------------------------------------------------------

under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA and other contributions
payable in accordance with the terms of such Pension Plan or applicable law),
and (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred that, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan.

(d) The Pension Plans, on a consolidated basis, do not have any Unfunded Pension
Liability in excess of $100,000,000.

(e) To the knowledge of the Borrowers, neither the Company nor any ERISA
Affiliate has engaged in a transaction that is subject to Sections 4069 or
4212(c) of ERISA.

 

  6.13 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying “margin stock”
within the meaning of Regulation U issued by the FRB, as in effect from time to
time, or extending credit for the purpose of purchasing or carrying “margin
stock,” and the Credit Extensions hereunder will not be used to purchase or
carry “margin stock” in violation of Regulation U or to extend credit to others
for the purpose of purchasing or carrying “margin stock,” or for any purpose
that would violate the provisions of Regulation X issued by the FRB, as in
effect from time to time.

(b) None of the Company or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

  6.14 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

  6.15 Compliance with Laws.

Each of the Company and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

  6.16 Intellectual Property; Licenses, Etc.

To the knowledge of the Borrowers, the Consolidated Group owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person. To the knowledge of the
Borrowers, no slogan or

 

73



--------------------------------------------------------------------------------

other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person that would
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrowers,
threatened (and reasonably likely to be commenced), that would in either case
reasonably be expected to have a Material Adverse Effect.

 

  6.17 Subsidiaries.

Set forth on Schedule 6.17 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Company, together with (i) the jurisdiction of
formation, (ii) an indication of whether such Subsidiary is a Material Domestic
Subsidiary, and (iii) the ownership percentage of the Company or any Subsidiary
therein.

 

  6.18 Solvency.

The Company and its Subsidiaries, on a consolidated basis, are Solvent.

 

  6.19 Belgian Borrower.

(a) The Belgian Borrower is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to the Belgian Borrower, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by the Belgian
Borrower of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Belgian Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which the Belgian Borrower
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of Belgium for the enforcement thereof against the Belgian Borrower under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in Belgium or that any registration charge or stamp or similar tax be
paid on or in respect of the Applicable Foreign Obligor Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Belgium either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by the
Belgian Borrower pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Lenders, through the Administrative Agent.

 

74



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by the Belgian Borrower are, under applicable foreign
exchange control regulations of Belgium, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

  6.20 OFAC.

None of the Borrowers, nor any of their Subsidiaries, nor, to the knowledge of
the Borrowers and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is any Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any Letter of Credit that has been Cash
Collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made), the Borrowers shall and shall cause each of their
respective Subsidiaries to:

 

  7.01 Financial Statements.

Furnish to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Company, a consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within fifty days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Consolidated Group as of the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations and cash flows of the Consolidated
Group in all material respects, in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

75



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

  7.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenant set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event (which
certificate, when furnished by such accountants, may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company, (i) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the financial covenant contained in Section 8.06, (ii) certifying that no
Default or Event of Default exists as of the date thereof (or, to the extent a
Default or Event of Default exists, the nature and extent thereof and the
proposed actions of the Borrowers with respect thereto) and (iii) including a
summary of all material changes in GAAP affecting the Company and in the
consistent application thereof by the Company, the effect on the financial
covenant resulting therefrom, and a reconciliation between calculation of the
financial covenant before and after giving effect to such changes (which
certificate may be delivered by electronic mail or by facsimile);

(c) promptly after requested by the Administrative Agent on behalf of any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements that the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent, on behalf of any Lender, may
from time to time reasonably request.

 

76



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies (which may include .pdf files) is given by the
Administrative Agent or such Lender and (ii) the Company shall notify (which may
be by facsimile or electronic mail) the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) subject to procedures and confidentiality undertakings of the
Platform and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, MLPFS, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrowers
or their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

 

  7.03 Notices.

Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) if unrated, any announcement by Moody’s or S&P of any Debt Rating, or if
rated, any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

 

77



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

  7.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary, (b) all lawful claims that, if
unpaid, would by law become a Lien upon its property (other than a Lien
permitted by Section 8.01) and (c) except where the failure to so pay or
discharge would not reasonably be expected to have a Material Adverse Effect,
all other obligations and liabilities.

 

  7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.02; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

  7.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and material
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

  7.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Company, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons.

 

  7.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

  7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
such Subsidiary, as the case may be.

 

  7.10 Inspection Rights.

Upon the request of the Administrative Agent on behalf of any Lender, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Lenders when no
Event of Default exists, and at such reasonable times during normal business
hours, upon reasonable advance notice to the Company and no more than once per
year; provided, however, that when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.

 

  7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) for general corporate purposes,
(b) to refinance existing Indebtedness, (c) to finance acquisitions, (d) to
repurchase common stock of the Company, (e) for working capital and (f) for
capital expenditures, in each case, of the Company and its Subsidiaries provided
that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any Letter of Credit that has been Cash
Collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made), no Borrower shall nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

  8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the scope of the property covered
thereby is not increased;

 

79



--------------------------------------------------------------------------------

(c) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers,’ warehousemen’s, mechanics,’ materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty days or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, which are covered in subsection (h) below),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money which do not constitute
Events of Default hereunder;

(i) Liens securing, or in respect of, Indebtedness in respect of capital leases,
Synthetic Leases and purchase money obligations for fixed or capital assets
(including, but not limited to, any such Lien granted within 180 days of the
acquisition of such fixed or capital asset); provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(j) Liens on property or assets of the Company or any Subsidiary granted in
connection with Sale and Leaseback Transactions, provided that the aggregate
Attributable Principal Amount in connection with such Sale and Leaseback
Transactions shall not at any time be in excess of $100,000,000;

(k) Liens on property or assets of the Company or any Subsidiary granted in
connection with Securitization Transactions;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) licenses of intellectual property rights in the ordinary course of business;

(n) Liens on the property and assets of any Person to the extent such Liens are
existing at the time such Person becomes a member of the Consolidated Group,
provided such Liens are not created in contemplation thereof and do not extend
to any property or assets of any other member of the Consolidated Group;

 

80



--------------------------------------------------------------------------------

(o) Liens on property or assets of the Company and any Subsidiary granted in
connection with environmental remediation or similar obligations with respect to
such property or assets not to exceed $50,000,000 in the aggregate;

(p) Liens in favor of the United States or any state thereof, or any agency,
instrumentality or political subdivision of any of the foregoing, to secure
partial, progress, advance or other payments or performance pursuant to the
provisions of any contract or statute, to the extent not constituting
Indebtedness; and

(q) Liens other than those referred to in subparagraphs (a) through (p) above,
provided, however, that the aggregate principal amount of obligations secured by
such Liens plus the aggregate principal amount of unsecured Indebtedness of
Subsidiaries of the Company outstanding pursuant to Section 8.07(e) does not
exceed 20% of Consolidated Net Worth.

 

  8.02 Mergers, Dispositions, etc.

Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Subsidiary, except that:

(a) Any member of the Consolidated Group may purchase and sell inventory in the
ordinary course of business;

(b) If at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing: (i) any
Subsidiary or any other Person may merge into, consolidate with or liquidate or
dissolve into the Company or any of its Subsidiaries provided that, (A) if the
Company is a party to such transaction, the Company is the surviving corporation
and (B) if a Borrower is a party to such transaction, a Borrower shall be the
surviving entity, (ii) any Subsidiary may merge into, consolidate with or
liquidate or dissolve into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary and no Person other than the Company or a
Subsidiary receives any consideration therefor (except in the case of a
non-wholly-owned Subsidiary, minority equity holders may receive their ratable
share of consideration) provided that, if either Subsidiary is a Domestic
Subsidiary, the surviving entity is a Domestic Subsidiary and if either
Subsidiary is a Borrower, the surviving entity is a Borrower, and (iii) so long
as (A) the Debt Ratings of the surviving corporation are better than or equal to
the Debt Ratings of the Company and (B) the surviving corporation agrees in
writing to assume the obligations of the Company under this Agreement, the
Company may merge into or consolidate with any other Person;

(c) The Company may sell all or any portion of the capital stock of any
Subsidiary for fair market value, as determined in good faith by the Company’s
board of directors, provided (i) such sale does not constitute a sale of all or
substantially all of the Company’s assets, and (ii) if such sale involves the
capital stock of a Borrower, the Company or another Borrower shall agree in
writing to assume the obligations of such Borrower under this Agreement; and

(d) The Company may (i) transfer, or cause to be transferred, all or any portion
of the capital stock of any wholly owned Subsidiary to another wholly owned
Subsidiary, provided, after giving effect thereto, no Domestic Borrower is a
direct Subsidiary of a foreign Subsidiary, and (ii) sell any portion of the
capital stock of any Subsidiary (other than a Borrower) in connection with the
establishment of a joint venture for the purpose of developing or continuing a
product or business related to any of the Company’s existing lines of business
as of the date of this Agreement.

 

81



--------------------------------------------------------------------------------

  8.03 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.

 

  8.04 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction (a) shall not apply to transactions
between or among Borrowers, (b) shall not restrict dividends or distributions on
account of shares of equity interests issued by Subsidiaries of the Company
ratably to the holders thereof and (c) other transactions among the members of
the Consolidated Group that are not prohibited by this Agreement.

 

  8.05 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of,
or for a purpose that violates Regulation T, U or X of the FRB.

 

  8.06 Financial Covenant.

Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Company to be greater than 3.5:1.00.

 

  8.07 Subsidiary Indebtedness.

Permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) intercompany Indebtedness among the Company and its Subsidiaries or among
Subsidiaries;

(c) Indebtedness of any Person to the extent such Indebtedness is existing at
the time such Person becomes a member of the Consolidated Group, provided such
(i) Indebtedness is not created in contemplation thereof and (ii) the scope of
obligors liable for such Indebtedness is not increased;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Person, and not for purposes of speculation or taking a “market view;” and

(e) other Indebtedness, provided that the aggregate outstanding principal amount
of such Indebtedness shall not exceed the difference between (i) 20% of
Consolidated Net Worth minus (ii) the aggregate outstanding principal amount of
Indebtedness of the Company secured by Liens permitted by Section 8.01(q).

 

82



--------------------------------------------------------------------------------

  8.08 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, lead arranger, Administrative Agent, L/C
Issuer, Swing Line Lender, or otherwise) of Sanctions.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

 

  9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, in the currency required hereunder, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any facility fee or
other fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03, 7.05 or 7.11 or Article
VIII; or

(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier to occur of notice thereof from the
Administrative Agent or any Responsible Officer of a Borrower having actual
knowledge of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Borrower herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts

 

83



--------------------------------------------------------------------------------

owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount and the continuation of such failure beyond any
applicable grace or cure period, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount and, in the case of any Termination Event not arising out of a
default by the Company or any Subsidiary, such Swap Termination Value has not
been paid by the Company or such Subsidiary when due; or

(f) Insolvency Proceedings, Etc. Any Borrower or any of its Subsidiaries (other
than an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undismissed for sixty calendar days or an order or decree approving or
ordering such appointment shall continue unstayed for thirty calendar days; or
any proceeding under any Debtor Relief Law in respect of any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed for sixty calendar days, or an order or
decree approving or ordering such proceeding shall continue unstayed for thirty
calendar days; or

(g) Inability to Pay Debts; Attachment.

(i) The Company or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due; or

(ii) Any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and such process, if not fully bonded, continues undismissed for sixty calendar
days, or an order or decree approving or ordering such process shall continue
unstayed for thirty calendar days; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of forty-five consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

84



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

 

  9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the L/C Issuer and the Lenders all rights and
remedies available to it, the L/C Issuer and the Lenders under the Loan
Documents or applicable law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any other applicable Debtor Relief Laws), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

85



--------------------------------------------------------------------------------

  9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including Attorney Costs
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE X.

ADMINISTRATIVE AGENT

 

  10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein

 

86



--------------------------------------------------------------------------------

or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

  10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

  10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

 

87



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

  10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

  10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, and, at all times other than during the existence of an Event of
Default, with the Company’s consent (such consent not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such

 

88



--------------------------------------------------------------------------------

appointment within thirty days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company and, at all times other than during the existence of an Event of
Default, with the Company’s consent (such consent not to be unreasonably
withheld), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(f) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed

 

89



--------------------------------------------------------------------------------

Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Company of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), and upon the acceptance
of appointment by such successor, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

  10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

  10.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents, co-agents, or book managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

No bookrunner, arranger, syndication agent, documentation agent, co-agent or
book manager shall have or deemed to have any fiduciary relationship with any
Lender.

 

  10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

90



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

ARTICLE XI.

MISCELLANEOUS

 

  11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased, it being understood that a
waiver of an Event of Default or a mandatory reduction in Commitments is not
considered an increase in Commitments;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to any Lender
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest at the Default Rate;

(d) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

 

91



--------------------------------------------------------------------------------

(e) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender;

(f) amend Section 1.09 or the definition of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” to add additional currencies
without the consent of each Lender obligated to make Credit Extensions in such
currency; or

(g) release the Company (subject to Section 8.02) from its obligations hereunder
or consent to the assignment (subject to Sections 2.14(d) and 8.02) of any
Borrower’s rights and obligations hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) only
the consent of the Company, the Administrative Agent and the Lenders that are
obligated to make Credit Extensions in the applicable Alternative Currency shall
be necessary to amend the definition of “Eurocurrency Rate” to provide for the
addition of a replacement interest rate with respect to such Alternative
Currency; (v) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein;
and (vi) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
Notwithstanding anything to the contrary herein, the Administrative Agent Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.09.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not

 

92



--------------------------------------------------------------------------------

adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

 

  11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company each may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or

 

93



--------------------------------------------------------------------------------

other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, the L/C Issuer, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or any other
information through the Internet, telecommunications, electronic or other
information transmission systems, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs,

 

94



--------------------------------------------------------------------------------

expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

  11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

  11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facility provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

95



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), actually incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Borrower against an Indemnitee for material
breach of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, but without affecting the Company’s obligations to make such
payments, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the outstanding Loans, unfunded Commitments and
participation interests in Swing Line Loans and L/C Obligations of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swing Line Lender or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the

 

96



--------------------------------------------------------------------------------

Administrative Agent (or any such sub-agent), the Swing Line Lender or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

  11.05 Concerning Joint and Several Liability of the Domestic Borrowers.

(a) Each Domestic Borrower is accepting joint and several liability under this
Section 11.05 in consideration of the financial accommodation to be provided by
the Lenders and the L/C Issuer under this Agreement, for the mutual benefit,
directly and indirectly, of each Domestic Borrower and in consideration of the
undertakings of each Domestic Borrower to accept joint and several liability for
the Obligations of each of the other Domestic Borrowers.

(b) Each Domestic Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Domestic Borrowers with respect to the
payment and performance of all of the Obligations of the Domestic Borrowers
arising under this Agreement and the other Loan Documents, it being the
intention of the parties hereto that all the Obligations of the Domestic
Borrowers shall be the joint and several obligations of each of the Domestic
Borrowers without preferences or distinction among them.

(c) If and to the extent that a Domestic Borrower shall fail to make any payment
with respect to any of the Obligations of the Domestic Borrowers hereunder as
and when due or to perform any of such Obligations in accordance with the terms
thereof, then in each such event, the other Domestic Borrowers will make such
payment with respect to, or perform, such Obligation.

(d) The obligations of each Domestic Borrower under the provisions of this
Section 11.05 constitute full recourse obligations of such Domestic Borrower,
enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.

 

97



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided herein, each Domestic Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent, the L/C Issuer or the Lenders
under or in respect of any of the Obligations hereunder, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Domestic Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations hereunder, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent, the Lenders or the L/C Issuer at any time or times in
respect of any default by any Domestic Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent, the
Lenders or the L/C Issuer in respect of any of the Obligations hereunder, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of such Obligations or the addition,
substitution or release, in whole or in part, of any Domestic Borrower. Without
limiting the generality of the foregoing, each Domestic Borrower assents to any
other action or delay in acting or any failure to act on the part of the
Administrative Agent, the L/C Issuer or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.05, afford grounds for
terminating, discharging or relieving such Domestic Borrower, in whole or in
part, from any of its obligations under this Section 11.05, it being the
intention of each Domestic Borrower that, so long as any of the Obligations
hereunder remain unsatisfied, the obligations of such Domestic Borrower under
this Section 11.05 shall not be discharged except by performance and then only
to the extent of such performance. The obligations of each Domestic Borrower
under this Section 11.05 shall not be diminished or rendered unenforceable by
any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to any reconstruction or similar proceeding with
respect to any Domestic Borrower, the Administrative Agent, the L/C Issuer or
the Lenders. The joint and several liability of the Domestic Borrowers under
this Section 11.05 shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Domestic Borrower, the
Administrative Agent, the L/C Issuer or the Lenders.

(f) The provisions of this Section 11.05 are made for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any of the Domestic Borrowers as often as occasion therefore may arise
and without requirement on the part of the Administrative Agent, the L/C Issuer
any Lender first to marshal any of its claims or to exercise any of its rights
against any other Domestic Borrower or to exhaust any remedies available to it
against any other Domestic Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations or to elect any other remedy. The
provisions of this Section 11.05 shall remain in effect until all the
Obligations hereunder shall have been paid in full or otherwise fully satisfied.
If at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent, the L/C Issuer the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Domestic Borrowers, or otherwise, the provisions
of this Section 11.05 will forthwith be reinstated and in effect as though such
payment had not been made.

 

98



--------------------------------------------------------------------------------

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Domestic Borrower under
this Section 11.05 shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable Debtor Relief Law.

(h) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the Obligations of the Belgian Borrower are several
and not joint, and the Belgian Borrower shall not be deemed a guarantor or
surety of any Obligation of any Domestic Borrower or the Company.

 

  11.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof (or the Dollar Equivalent
amount thereof) is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or paid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

  11.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that, subject to Section 2.14(d) and 8.02, no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

99



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed provided that it shall be reasonable for the Company to withhold consent
if such Person does not provide to the Company the information required under
Section 11.15) shall be required unless (1) an Event of Default has occurred and
is continuing at the time of such assignment or (2) such assignment is to a
Lender, and Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

 

100



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Committed Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Committed
Loans and participations in Letters of Credit and Swing Line Loans in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

101



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the L/C Issuer and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 11.15 shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.16 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, unless the Company consented to the applicable participation. Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and

 

102



--------------------------------------------------------------------------------

the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority in other applicable jurisdictions; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Assignments to Foreign Lenders. At the time of each assignment pursuant to
Section 11.07(b) to a Foreign Lender that is not already a Lender hereunder, the
assignee shall provide to the Administrative Agent and to the Company
certification as to exemption (or reduction) for deduction or withholding of
Taxes in accordance with Section 11.15 and shall be subject to the provisions
thereof.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days’ notice to the Company and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

103



--------------------------------------------------------------------------------

  11.08 Confidentiality.

Each of the Administrative Agent, the L/C Issuer and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any direct or indirect contractual counterparty or
prospective party (or its Related Parties) to any swap, derivative or other
transaction relating to obligations of the Borrowers or (iii) any credit
insurance provider relating to the Borrowers and their obligations; (g) with the
consent of the Company; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the L/C Issuer or any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company; (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates; or (j) on a confidential basis to (i) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder. In
addition, the Administrative Agent, the L/C Issuer and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent, the L/C Issuer and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Agreement, “Information” means all information received from any Borrower
or any Subsidiary relating to any Borrower, any Subsidiary or its business,
other than any such information that is available to the Administrative Agent,
the L/C Issuer or any Lender on a nonconfidential basis prior to disclosure by
any Borrower or any Subsidiary; provided that, in the case of information
received from a Borrower or a Subsidiary after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

  11.09 Set-off.

In addition to any rights and remedies of the Lenders and the L/C Issuer
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender, the L/C Issuer and any Affiliate of any Lender or the L/C
Issuer is authorized at any time and from time to time, without prior

 

104



--------------------------------------------------------------------------------

notice to the Company or any other Borrower, any such notice being waived by the
Company (on its own behalf and on behalf of each Borrower) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender, the L/C Issuer or such Affiliate
to or for the credit or the account of the respective Borrowers against any and
all Obligations owing to such Lender, the L/C Issuer or such Affiliate hereunder
or under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or owed to a branch or office or Affiliate of
such Lender or the L/C Issuer or denominated in a currency different from the
branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the L/C Issuer agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

  11.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

  11.11 Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract, and this has
the same effect as if the signature on the counterparts were on a single copy of
this agreement.

 

  11.12 Integration; Effectiveness.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent, the L/C Issuer or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall

 

105



--------------------------------------------------------------------------------

have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

  11.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

  11.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

  11.15 Tax Forms.

(a) (i) With respect to the Committed Loans, the Swing Line Loan and the L/C
Obligations, each Foreign Lender (with respect to the applicable Domestic
Borrower) shall, to the extent it is legally entitled to do so, deliver to the
Administrative Agent and to the Company, on or prior to the date of its
execution and delivery of this Agreement (or upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by any Domestic Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by any Domestic Borrower pursuant to this Agreement) or such
other evidence that such Foreign Lender is entitled to an exemption from U.S.
withholding tax pursuant to Sections 871(h) and 881(c) of the Internal Revenue
Code. Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent and to the Company such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Company and the Administrative Agent of any available exemption from, United

 

106



--------------------------------------------------------------------------------

States withholding taxes in respect of all payments to be made to such Foreign
Lender by any Domestic Borrower pursuant to this Agreement, (B) promptly notify
the Administrative Agent and the Company of any change in circumstances that
would modify or render invalid any claimed exemption, and (C) take such steps as
shall not be materially disadvantageous to it, in the good faith judgment of
such Lender, and as may be reasonably requested in writing by the Company
(including filing any certificate or document or the re-designation of its
Lending Office) to avoid any requirement of applicable Laws that the applicable
Domestic Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender or to reduce the amount of any such deduction or
withholding to the greatest extent possible. To the extent such Foreign Lender
does not act or ceases to act for its own account with respect to any portion of
any sums paid or payable to such Lender under any of the Loan Documents, such
Lender shall, to the extent it is legally entitled to do so, deliver to the
Administrative Agent and to the Company on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent or the Company (in the reasonable
exercise of their respective discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to, or subject to
a reduced rate of, U.S. withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with IRS Form W-8
ECI, IRS Form W-8BEN, IRS Form W-9, evidence that the beneficial owner is
entitled to an exemption from U.S. withholding tax under Sections 871(h) and
881(c) of the Internal Revenue Code, other certification documents from each
beneficial owner, as applicable, and any other information such Lender chooses
to transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

(ii) With respect to the Credit Extensions to the Belgian Borrower, each Foreign
Lender (with respect to the Belgian Borrower) shall, as reasonably requested by
the Administrative Agent or the Belgian Borrower, deliver to the Administrative
Agent and to the Belgian Borrower on or prior to the date of its making such
Loan (or upon accepting an assignment of an interest therein), such forms and
other documentation which are required by any relevant taxing authorities under
the Laws of Belgium duly executed and completed by such Lender, as are required
under such Laws to confirm such Lender’s entitlement to any available exemption
from, or reduction of, applicable withholding taxes in respect of payments to be
made to such Lender by the Belgian Borrower, pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in
Belgium. Thereafter and from time to time, each such Foreign Lender shall
(A) upon request of the Administrative Agent or the Company, submit to the
Administrative Agent or the Company such additional duly completed and signed
copies of such forms or other documentation as may then be available under then
current Laws and regulations of Belgium to avoid or reduce applicable
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Belgian Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent and the Belgian Borrower of any change in circumstances
that would modify or render invalid any claimed exemption and (C) take such
steps as shall not be materially disadvantageous to it, in the good faith
judgment of such Lender, and as may be reasonably requested in writing by the
Company or the Belgian Borrower (including filing any certificate or

 

107



--------------------------------------------------------------------------------

document or the re-designation of its Lending Office) to avoid any requirement
of applicable Laws that the Belgian Borrower make any deduction or withholding
for taxes from amounts payable to such Foreign Lender or to reduce the amount of
any such deduction or withholding to the greatest extent possible.

(iii) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 11.15(a).

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction. No Borrower shall have any liability
under Section 3.01 or otherwise with respect to amounts withheld by the
Administrative Agent pursuant to this Section 11.15(b).

 

  11.16 Replacement of Lenders.

If (i) any Lender is a Non-Extending Lender under Section 2.15, (ii) any Lender
requests compensation under Section 3.04, (iii) any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iv) if any Lender is a
Defaulting Lender, (v) a Lender (a “Non-Consenting Lender”) does not consent to
a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (vi) under any other circumstances
set forth herein providing that the Company shall have the right to replace a
Lender as a party to this Agreement, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Company shall have paid (or caused the applicable Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.07(b);

 

108



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, so long as Sections 11.16(a) through 11.16(e) have been
satisfied, the failure by such Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Lender and the
mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.16 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

  11.17 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

  11.18 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF
LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).

 

109



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  11.19 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION,

 

110



--------------------------------------------------------------------------------

SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

  11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from such Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

  11.21 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
MLPFS, and the other lead arranger(s) are arm’s-length commercial transactions
between such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, MLPFS, and the other lead arranger(s), on the other hand,
(B) each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, MLPFS, and each other lead
arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
MLPFS nor any other lead arranger has any obligation to such Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, MLPFS and the other lead arranger(s) and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, MLPFS nor any other lead arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against the Administrative
Agent, MLPFS and the other lead arranger(s) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

111



--------------------------------------------------------------------------------

  11.22 Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[SIGNATURE PAGES FOLLOW]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:     ALBEMARLE CORPORATION,     a Virginia corporation     By:  

/s/ Scott Tozier

    Name:   Scott Tozer     Title:   Senior Vice President, Chief Financial
Officer & Chief Accounting Officer BELGIAN BORROWER:     ALBEMARLE GLOBAL
FINANCE COMPANY SCA     By:   ALBEMARLE EUROPE SPRL,     as unlimited partner  
  By:  

/s/ Jan Vijverman

    Name:   Jan Vijverman     Title:   Gerant



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Darren Bielawski

    Name:   Darren Bielawski     Title:   Vice President LENDERS:     BANK OF
AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender     By:  

/s/ Darren Bielawski

    Name:   Darren Bielawski     Title:   Vice President     JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION     By:  

/s/ Laurie C. Tuzo

    Name:   Laurie C. Tuzo     Title:   Managing Director    

BNP PARIBAS

    By:  

/s/ Michael Hoffman

    Name:   Michael Hoffman     Title:   Vice President    

BNP PARIBAS

    By:  

/s/ Todd Grossnickle

    Name:   Todd Grossnickle     Title:   Vice President    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

    By:  

/s/ Mark S. Campbell

    Name:   Mark S. Campbell     Title:   Authorized Signatory    

THE ROYAL BANK OF SCOTLAND PLC

    By:  

/s/ Brett Thompson

    Name:   Brett Thompson     Title:   Director    

WELLS FARGO BANK, N.A.

    By:  

/s/ Andrew G. Payne

    Name:   Andrew G. Payne     Title:   Director    

SUMITOMO MITSUI BANKING CORPORATION

    By:  

/s/ James D. Weinstein

    Name:   James D. Weinstein     Title:   Managing Director    

U.S. BANK, NATIONAL ASSOCIATION

    By:  

/s/ Steven Dixon

    Name:   Steven Dixon     Title:  

Vice President

   

HSBC BANK USA, NATIONAL ASSOCIATION

    By:  

/s/ Jean-Philippe Huguet

    Name:   Jean-Philippe Huguet     Title:   Director    

PNC BANK, NATIONAL ASSOCIATION

    By:  

/s/ John Berry

    Name:   John Berry     Title:   Vice President    

THE NORTHERN TRUST COMPANY

    By:  

/s/ Sara Bravo McCaulay

    Name:   Sara Bravo McCaulay     Title:   Vice President    

WHITNEY BANK

    By:  

/s/ Mark R. Phillips

    Name:  

Mark R. Phillips

    Title:   Senior Vice President